Citation Nr: 0501847	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to an increased (compensable) rating for 
pterygium, left eye.

2.	Entitlement to a rating in excess of 20 percent for post-
traumatic arthritis, left knee.  

3.	Entitlement to a rating in excess of 10 percent for 
anterior collateral ligament deficit and lateral meniscal 
pathology with lateral instability, left knee.

4.	Entitlement to service connection for depression, claimed 
as secondary to a service-connected left knee condition. 

5.	Entitlement to service connection for a right knee 
condition, claimed as secondary to a service-connected left 
knee condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 1985 to November 1985, and on active duty from August 
1989 to March 1992.     

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1998 rating decision in which the RO denied a 
compensable rating for service-connected pterygium, left eye.  
In July 1998, the veteran filed a notice of disagreement 
(NOD) with the denial.  In September 2000, the Board remanded 
this matter to the RO for issuance of a statement of the case 
(SOC); thereafter, a SOC was issued in December 2002.  The 
veteran filed a substantive appeal in January 2003.  

The Board's decision on the claim for a higher rating for 
service-connected eye disability is set forth below.  The 
additional matters noted on the title page, for which the 
veteran has completed the first of two actions required to 
place these matters in appellate status, are addressed in the 
remand following the order.  These matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The RO will notify the veteran when further 
action, on his part, is required. 




FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal for a compensable rating for 
pterygium, left eye, has been accomplished.

2.	The veteran's pterygium of the left eye is characterized 
by corrected visual acuity that is no worse than 20/20 minus 
one.


CONCLUSION OF LAW

The criteria for a compensable rating for pterygium, left 
eye, have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.31, 4.75, Diagnostic Codes 6034, 6061-6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for a 
compensable rating for pterygium, left eye, has been 
accomplished.  

Through the December 2002 SOC, the September 2003 
supplemental SOC (SSOC), and the RO's letters of April 2002 
and February 2004, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its April 2002 letter, 
the RO informed the veteran of the recent enactment of the 
VCAA, and requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  The RO also requested that the veteran 
submit any additional evidence in his possession.  In the 
RO's February 2004 letter sent to the veteran, the RO again 
requested that the veteran provide any further evidence in 
support of his claim.  Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by          38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the December 2002 SOC 
explaining what was needed to substantiate the veteran's 
claim for increase (in accordance with the Board's September 
2000 remand), and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of April 2002 and February 2004; neither in response 
to those letters, nor at any other point during the pendency 
of this appeal, has the veteran informed the RO of the 
existence of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from the Dorn VA Medical Center (VAMC) in Columbia, South 
Carolina, dated from January 1992 to December 2003, and has 
also arranged for the veteran to undergo numerous VA 
examinations.  The veteran has submitted statements, dated in 
March 1998 and June 1998, in support of his claim. 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Further, as addressed in more detail below, although the 
veteran's representative has indicated that further 
examination of the veteran is warranted, the Board finds that 
the medical evidence currently of record provides a 
sufficient basis for consideration of the claim for increase.  
See 38 U.S.C.A. § 5103A.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In its November 1992 rating decision, the RO granted service 
connection and assigned an initial noncompensable evaluation 
for pterygium, left eye, effective March 2, 1992.

In March 1998, the veteran filed a claim for a higher rating 
for his service-connected pterygium of the left eye.  

On VA examination in April 1998, the veteran reported having 
slowly decreasing vision in the left eye over the previous 
six months, with no pain, and also that he noticed this 
problem primarily at night or when he was attempting to read.  
On physical examination, the veteran's right eye uncorrected 
near vision was 20/20, and uncorrected far vision was also 
20/20; right corrected near vision was 20/20, and corrected 
far vision was 20/20.  The veteran's left eye uncorrected 
near vision was 20/30, and uncorrected far vision was 20/30; 
left eye corrected near vision was 20/20, and corrected far 
vision was 20/20 minus one, with a -1.0 / +1.0 at axis 80.  
He had no diplopia, and there were no visual field deficits.  
External examination was within normal limits.  Pupil 
examination showed 4 mm briskly reactive pupils to 2mm with 
no afferent papillary defect.  Confrontation visual fields 
were full.  Extraocular motility was full.  Retinoscopy 
demonstrated an irregular astigmatism to the left fundus 
reflex.  Slit lamp examination showed lids and lashes which 
were without debris.  Conjunctiva and sclera showed no 
injection.  The cornea was clear in both eyes, and there was 
an irregular pterygium to the nasal margin at the limbus of 
the left cornea.  There was a small iron line consistent with 
a Stocker line to the left cornea as well.  Anterior chambers 
were deep and quiet, irides were brown with round pupils, and 
lenses were clear in both eyes.  Fundus examination showed 
some white without pressure in the periphery.  There were .3 
cupped discs in both eyes.  The macula and vessels were 
within normal limits.    

The examiner provided a clinical impression of pterygium with 
irregular astigmatism, and also noted that it was as likely 
as not that this condition resulted from trauma to the left 
eye that the veteran suffered during service.  The examiner 
further stated that the veteran had minimal myopia and 
peripheral benign retinal changes in both eyes.     

In his June 1998 letter, the veteran noted that he 
experience, on an ongoing basis extreme pain, discomfort, and 
blurred vision.  According to the veteran, his vision in his 
left eye had been 20/25 shortly after an in-service trauma to 
the eye, and since then the vision in that eye had 
deteriorated to 20/70.  The veteran also stated that a VA 
physician had recommended to him that he undergo surgery or 
obtain a corrective lens to treat his left eye condition.      

Medical records from the Columbia VAMC, dated from 1998 
through May 2001, document the veteran's ongoing treatment 
for his left eye condition.  A June 1998 report of treatment 
by a VA ophthalmologist notes that the veteran then had 
uncorrected vision of 20/25 minus one in his right eye, and 
20/30 minus one in his left eye.   

On VA examination in May 2001, the veteran reported that he 
had a growth detected in his left eye over the past few 
years, which sometimes distorted his vision in the left eye.  
He denied any history of eye pain or photophobia in either 
eye.  On physical examination, the veteran's uncorrected 
distance visual acuity was 20/20 in the right eye and 20/25 
in the left eye, which pin holed to 20/20.  The pupils 
measured 5 mm and were reactive to light and accommodation, 
and there was no relative afferent papillary defect in both 
eyes.  Confrontational visual fields were normal and 
extraocular movements were full in both eyes.  Intraocular 
pressures were 12 mmHg in the right eye and 13 mmHg in the 
left eye.  A slit-lamp microscopic examination showed that 
the eyelids and the lashes were normal in both eyes.  The 
conjunctivae and sclera reflected pinguecula in the right 
eye, and early pterygium in the left eye.  The cornea was 
clear in the right eye, and there was a small pterygium in 
the left eye that did not involve the medial axis.  The 
anterior chamber was deep and clear in both eyes, and the 
iris was regular in both eyes.  The lens was clear in both 
eyes.  Dilated funduscopic examination showed that the media 
was clear and the vitreous was clear.  The optic cup-to-disk 
ration was .3 in both eyes.  The macular, blood vessels, and 
the rest of the periphery were all normal in both eyes.  
Manifest refraction of the left eye showed a -.75 plus one 
with axis of 75, with vision of 20/20- in the left eye.  

The examiner assessed early pterygium in the left eye, and 
pinguecula in the right.  With respect to the veteran's left 
eye pterygium, the examiner stated that there was no evidence 
of either loss of vision, or loss of visual field in the 
veteran's left eye as a result of this condition.  The 
examiner also noted that the veteran's left eye pterygium 
caused him to have some astigmatism, which could be corrected 
with glasses, and that his pterygium did not then involve the 
visual axis. 

Medical records from the Columbia VAMC since the date of the 
May 2001 examination include a report of a January 2002 
evaluation by a VA optometrist that noted the veteran's 
complaints of problems in his right eye-specifically, that 
this eye became hazy when he stared at something for a long 
time, and that it felt uncomfortable.  On physical 
examination, the veteran's uncorrected vision in his right 
eye was 20/25, with fluctuations, and uncorrected vision in 
his left eye was 20/25.  Corrected vision in both eyes was 
20/20.  The optometrist treating the veteran assessed myopia 
in the right eye, astigmatism in the left eye, and dry eyes 
and pterygium affecting both eyes.      


III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

The veteran's service-connected pterygium, left eye, is 
currently evaluated as noncompensable under the provisions 
of 38 C.F.R. § 4.84a, Diagnostic Code 6034.  This rating 
code provides that pterygium is rated for loss of vision, if 
any.  Id.   Field loss may be used as a basis to evaluate 
this disability, as well as impairment of visual acuity. 38 
C.F.R. §§ 4.76, 4.76a.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R.          § 4.75.  In rating impairment of visual 
acuity, the best distant vision obtainable after best 
correction with glasses will be the basis of rating, except 
in cases of keratoconus in which contact lenses are 
medically required.  Id. 

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 
38 C.F.R. § 4.84a, Table V (2004) by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned.  38 C.F.R. § 
4.84a, Diagnostic Code 6079. 

Where vision in one eye is 20/50 (or is 20/70, or 20/100) 
and vision in the other eye is 20/40, a 10 percent rating is 
assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

A 20 percent evaluation will be assigned for vision in one 
eye of 20/200 (or 15/200), when corrected visual acuity in 
the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6077.

A 30 percent evaluation corresponds to vision in one eye of 
10/200 (or 5/200, or characterized by blindness, having only 
light perception), when corrected visual acuity in the other 
eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 
6074, and 6077.

A 40 percent evaluation will be assigned for anatomical loss 
of one eye, when corrected visual acuity in the other eye is 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an 
evaluation and the requirement for a compensable evaluation 
are not met.              38 C.F.R. § 4.31.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that a compensable 
rating for service-connected pterygium, left eye, is not 
warranted.  In this case, there is simply no evidence of any 
loss of visual acuity in the veteran's left eye that would 
correspond to a compensable rating, under the VA rating 
schedule for visual impairment.  38 C.F.R. § 4.84a, Table V.  
As discussed above, where vision in the other eye (in this 
case, the veteran's right eye, for which there is no 
service-connected disability) is 20/40, the corrected vision 
in the eye that is being evaluated for rating purposes must 
be at least 20/50 or worse.  The record reflects that on VA 
examination in April 1998, the veteran had corrected vision 
in his left eye of 20/20 near vision, and 20/20 minus one 
far vision; more recently, on examination in May 2001, 
uncorrected vision in the left eye was 20/25 and was 
correctable to 20/20-, and in January 2002 a VA optometrist 
similarly found left eye vision to be correctable to 20/20.  
The Board also points out that in addition to the medical 
findings pertaining to the veteran's visual acuity, there is 
no evidence of any field loss.  Hence, there is no medical 
basis for assignment of a compensable rating for the 
veteran's left eye disability.    

The veteran and his representative have contended that an 
additional examination is warranted to accurately determine 
the extent of any current visual impairment affecting the 
veteran's left eye.  However, the Board finds that this case 
presents no  circumstances that necessitate any further 
examination of the veteran.  As previously noted, two VA 
physicians have each determined, on the basis of their 
respective examinations of the veteran, that that the 
corrected visual acuity in his left eye was essentially no 
worse than 20/20; as recently as January 2002, corrected 
vision in the left eye remained 20/20.  These findings 
provide a sufficient basis for evaluating the current 
severity of the veteran's left eye pterygium, in particular, 
as they show that corrected visual acuity has consistently 
remained at or near 20/20 since at least April 1998, and thus 
has not significantly worsened on a long-term basis, much 
less deteriorated to anywhere near the extent that might 
otherwise warrant a compensable disability rating.  
Additionally, while the veteran's representative has asserted 
that the evidence of record does not adequately reflect the 
present severity of the veteran's pterygium, the Board notes 
that the May 2001 VA examiner specifically indicated that the 
veteran's pterygium did not then involve the visual axis, and 
the medical evidence of record does not demonstrate, and the 
veteran has not alluded to the existence of outstanding 
evidence that might suggest, any worsening of his left eye 
visual impairment since that examination.  Hence, the Board 
determines that the medical evidence currently of record is 
sufficient to evaluate the claim, and there is no basis for 
any further examination of the veteran.        

For all the foregoing reasons, the Board concludes that the 
claim for a compensable rating for pterygium, left eye, must 
be denied.  In reaching this conclusion, the Board has 
considered applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for pterygium, left eye, is denied.


REMAND

In its March 2004 rating decision, the RO denied the 
veteran's claims for a rating in excess of 20 percent for 
left knee post-traumatic arthritis; a rating in excess of 10 
percent for left knee anterior collateral ligament deficit 
and lateral meniscal pathology with lateral instability; 
service connection for depression, claimed as secondary to 
his left knee condition; and service connection for a right 
knee condition, also claimed as secondary to his left knee 
condition.  The claims file reflects that, in June 2004, the 
veteran filed a NOD (on a VA Form 9); however, the RO has yet 
to issue a SOC with respect to each of these claims, the next 
step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these 
matters must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the veteran and 
his representative a SOC with respect to 
the March 2004 denial of a rating in 
excess of 20 percent for left knee post-
traumatic arthritis; a rating in excess 
of 10 percent for left knee anterior 
collateral ligament deficit and lateral 
meniscal pathology with lateral 
instability; service connection for 
depression, claimed as secondary to a 
left knee condition; and service 
connection for a right knee condition, 
claimed as secondary to a left knee 
condition.  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9, and afford 
them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal as to the pertinent issues.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 





Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


